Order entered October 4, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01253-CV

                D. C. INDIVIDUALLY AND A/N/F M.M., ET AL., Appellants

                                              V.

                          DARIUS MCCLINTON-HUNTER, Appellee

                        On Appeal from the 199th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-01692-2013

                                           ORDER
       The Court has before it appellant D.C. individually and as next friend of M.M.’s

September 20, 2013 motion to dismiss as to their appeal only. We GRANT the motion and

DISMISS appellant D.C. individually and as next friend of M.M. from this appeal.      This

dismissal has no effect on the remaining appellants.       We ORDER that appellant D.C.

individually and as next friend of M.M. and appellee Darius McClinton-Hunter bear their own

costs of this appeal.

                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE